808 F.2d 835Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael G. LONIGRO, Plaintiff--Appellant,v.CULPEPER COUNTY SHERIFF, Defendant--Appellee.
No. 86-7664.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 27, 1986.Decided Dec. 23, 1986.

Before HALL, ERVIN and WILKINSON, Circuit Judges.
(Michael G. Lonigro, pro se.)
PER CURIAM:


1
Michael Lonigro appeals the district court's dismissal of his Sec. 1983 claim.  The district court dismissed the action without prejudice due to Lonigro's failure to pay the required court costs.


2
On February 24, 1986, Lonigro petitioned the court to allow him to proceed in forma pauperis.  The court determined that a partial fee of $27.00, fifteen percent of the amount deposited in Lonigro's inmate account, should be paid.  On April 22, the court ordered Lonigro to either pay the required fee or to file a written explanation of any special circumstances which would justify a reduction in the stated fee.  On May 27, after reviewing his explanations as to why he was unable to pay the required fee, the court determined that Lonigro was able to pay the partial fee.  Lonigro was ordered to pay the partial fee before June 22, 1986.  On August 7, 1986, after Lonigro failed pay the partial fee, the court dismissed the action.  On August 25, 1986, Lonigro filed his notice of appeal.


3
The district court fully complied with the requirements of Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert denied, 454 U.S. 1153 (1982), in its determination as to the amount of the filing fee.  Lonigro was notified that the failure to respond to the court's order would result in dismissal.  Lonigro was given over three months to pay the required fees.  No payments were received by the court.


4
We find no error in the district court's action and therefore deny leave to proceed in forma pauperis and dismiss the appeal.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


5
DISMISSED.